DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan 02/28/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 02/27/2020 are accepted by the examiner.
Allowable Subject Matter
Claims 1-8 are allowed.
As of claim 1, the closest prior art Yokoyama et al. (US 20040027545 A1) teaches a liquid crystal projector having a cabinet 11. Inside the cabinet 11 are provided three liquid crystal panels 12R, 12G, and 12B that perform image displays in red, green, and blue, respectively, panel-form light emitting units 13R, 13G, and 13B positioned in correspondence with the liquid crystal panels, respectively, panel-form cooling bodies 14R, 14G, and 14B positioned as cooling means for each of the light source units, a dichroic prism 15, and a projection lens 16. Light source units are configured by the light emitting units 13R, 13G, and 13B, and the cooling bodies 14R, 14G, and 14B. The 
Claims 2-8 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art YOKOTA (US 20190013364 A1) teaches an organic electroluminescent element which includes, in order, an anode, an organic layer including a light-emitting layer, and a cathode. The organic layer further includes a first organic layer that is provided between the light-emitting layer and the anode, and includes a hole transport layer. The hole transport layer includes a material having an absorption coefficient of 0.01 or greater and 0.06 or less. The light-emitting layer has a light-emitting center receding from a first interface of the light-emitting layer by a thickness greater than 0 and equal to or less than 0.4, where the light-emitting layer has a thickness of 1. The first interface is adjacent to the anode. The organic electroluminescent element further includes a microcavity structure in which the position of the interface is a resonance point;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2882